98 Ga. App. 480 (1958)
106 S.E.2d 86
FINCH
v.
THE STATE.
37399.
Court of Appeals of Georgia.
Decided October 29, 1958.
Neville & Neville, Wm. J. Neville, W. G. Neville, for plaintiff in error.
Walton Usher, Solicitor-General, contra.
CARLISLE, Judge.
The defendant, Comer Finch, was tried on an indictment charging him and his brother, C. T. Finch, *481 with the offense of assault with intent to murder in that they did unlawfully, etc., "with hands and fists, and other blunt instrument being to the grand jurors unknown, the same being a weapon likely to produce death," commit the assault upon one Lonnie Williams with the intent to kill him, etc. On the trial of the case, the evidence showed that the victim, a man 65 years of age and who had had a stroke and was partially paralyzed on the right side, went to the home of the defendants in company with his wife and another couple to collect a debt due him by the defendant and in response to his invitation; that when he arrived he got out of the car, leaving his wife and the other couple therein, and went around behind the house at the defendant's suggestion where the defendant, Comer Finch, and his brother administered a severe beating with their fists, inflicting such injuries on him that it was necessary that he be carried to the hospital. The jury returned a verdict of guilty of assault and battery. The defendant made a motion for new trial on the general grounds which was denied, and the exception here is to that judgment, it being contended that the State failed to prove the use of any blunt instrument. This contention is without merit. In the trial of one charged with assault with intent to commit murder, it is unnecessary to prove the use of any instrument or weapon, and such an offense may be committed without the use of a weapon to produce death. Wright v. State, 168 Ga. 690 (2a) (148 S. E. 731). As was said in that case (paraphrased), the strong hands of an assailant may be regarded as natural weapons likely to produce death when used in an attack by two men of superior strength on a man paralyzed on one side where the evidence shows that they inflicted such severe wounds on him that he was required to be carried to the hospital for several days' treatment. The evidence amply authorized the verdict of guilty and the trial court did not err in denying the motion for new trial on the general grounds.
Judgment affirmed. Gardner, P. J., and Townsend, J., concur.